508 So.2d 55 (1987)
STATE of Louisiana
v.
Dale BUNNELL.
No. 87-OK-1086.
Supreme Court of Louisiana.
June 12, 1987.
PER CURIAM.
Granted. The judgment of the court of appeal dismissing relator's appeal is reversed, and the appeal is reinstated. Relator's statement on the record at the time of his guilty plea that his plea was conditioned upon his agreement with the district attorney to reserve the right to appeal the denial of the motion to suppress was sufficient to constitute an oral motion for appeal under C.Cr.P. art. 914. The trial judge, the prosecution and the defense understood at the time that the matter was being appealed, and there were no objections when the formal written motion was filed more than five days later. Appeals are favored in law, and appeals should not be dismissed on hypertechnical interpretations of a statute which can be reasonably interpreted to preserve the appeal, particularly in the absence of any claim of prejudice by the opposing party.